180 N.W.2d 134 (1970)
186 Neb. 22
STATE of Nebraska, Appellee,
v.
Gary William JACKSON, Appellant.
No. 37550.
Supreme Court of Nebraska.
October 9, 1970.
A. Q. Wolf, Public Defender, Lynn R. Carey, William D. Staley, Asst. Public Defenders, Omaha, for appellant.
Clarence A. H. Meyer, Atty. Gen., Harold S. Salter, Asst. Atty., Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
NEWTON, Justice.
Defendant was convicted of burglary. His defense was that he was an innocent bystander and an unintentional participant in the crime. We affirm the judgment of the trial court.
An instruction on aiding and abetting was given. Defendant's sole contention on appeal is that the court failed to include in this instruction the element of "knowing" participation and wrongful intent.
The court did instruct that each instruction should be considered in the light of all the others; that the words willfully and maliciously as used in the information mean intentionally or deliberately with a wicked or ill-willed purpose; that evidence of "mere presence, acquiescence, or silence" does not constitute aiding and abetting; that the acts of defendant had to be committed willfully and maliciously; and that intent to steal was a necessary element of the crime charged. It would appear that the trial court adequately and correctly covered the disputed issue. "All instructions must be read together and if the instructions taken as a whole correctly state the law, are not misleading, and adequately cover the issues, there is no prejudicial error." State v. Jones, 183 Neb. 133, 158 N.W.2d 278.
The judgment of the district court is affirmed.
Affirmed.